DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Final Office action in response to communications received on 05/09/2022. 

Response to Amendment
Claims 1-5, 8-14 and 17-18 have been amended. 
Claims 6, 7, 15 and 16 have been cancelled. 
Claims 19 and 20 have been newly added. 
Claims 1-5, 8-14 and 17-20 have been examined. 
Examiner’s objection of claims 1 and 10 have been withdrawn in light of the applicant’s amendments of the claims. 
Applicant’s arguments with respect to claims 1 and 10 regarding the new limitations: “wherein the processor is further configured to perform at least one of denying an access of the first virtual device to another shared file or initializing the first virtual device, when the shared file is modified by the first virtual device” have been considered but are moot in view of the new ground of rejection presented in the current office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 8-9 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter. Claim 1 is directed to an electronic device comprising a storage and a processor. Paragraph [0047] of the published instant application recites: The electronic device 1 includes a storage 405 and the controller 407. Further, each element may be actualized by a device, a software module, a circuit or a chip to carry out the described function. Based on this recitation, it is within the scope of one of ordinary skill in the art to construe the storage to be implemented as a software module. Also, the specification of the instant application does not explicitly recite that the processor is implemented using hardware. Therefore, it is also within the scope of one of ordinary skill in the art to construe processor to be implemented as a software module. Therefore, claim 1 is directed to an electronic device comprising of only software which is software per se and non-statutory. Claims 2-5, 8-9 and 19 are similarly directed to software per se and are also non-statutory. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over prior art of record US 20130074065 to McNeeney et al (hereinafter McNeeney) and US 20040230972 to Donovan et al (hereinafter Donovan).
As per claims 1 and 10, McNeeney teaches:
An electronic device comprising: 
a storage configured to store a shared file shared between a plurality of virtual devices including a first virtual device and a second virtual device (McNeeney: Fig. 2. [0031] As depicted, Networked DPS Architecture 200 includes Primary Host 202 and Secondary Host 252 communicatively connected across an interconnect or a Network Fabric 206. In addition, the Networked DPS Architecture 200 includes Storage 208 connected on the Network Fabric 206. [0035] DW Module 240 is a utility that can run concurrently during execution of Application 236A to identify when Primary VM 216 is attempting to overwrite data in a shared storage device with Secondary VM 266); and 
a processor configured to: create an alternative file by copying the shared file when the first virtual device of the plurality of virtual devices makes a modification request for modifying the shared file, and control the second virtual device, which desires to share the shared file, to refer to the alternative file (McNeeney: [0039]: Secondary VM 226 can be an execution environment to execute Application 246B, and RR Module 288. [0041] RR Module 288 is a utility that interfaces with DW Module 240, and receives notifications that the first machine will overwrite one or more existing data that is stored in a shared storage of Primary VM 216 and Secondary VM 266. DW Module 240 reads existing data currently stored in the storage location, and stores a copy of the existing data in a local store (alternative file), such as RR Data Store 290. [0042]: In addition, if an execution failure occurs by the Primary VM 216 during execution of Application 246A, RR Module 288 receives a notification that an execution failure has occurred. RR Module 288 retrieves data stored in RR Data Store 290 and identifies the location(s) in storage from which the data was read by using RR Mapping 292. RR Module 288 overwrites the newly written data in the storage locations identified by RR Mapping 292 with the retrieved data that was previously copied and stored in RR Data Store 290, i.e., the secondary virtual machine refers to the data stored in the local store when it desires to share the shared data).
McNeeney does not teach: wherein the processor is further configured to perform at least one of denying an access of the first virtual device to another shared file or initializing the first virtual device, when the shared file is modified by the first virtual device. However, Donovan teaches:
wherein the processor is further configured to perform at least one of denying an access of the first virtual device to another shared file or initializing the first virtual device, when the shared file is modified by the first virtual device (Donovan: [0018]: Computer 10 also includes a memory area 25 which is shared by all of the virtual machines 12, 14 and 16. Being "shared" each virtual machine can directly access the shared memory 25 and the data and data structures stored in the shared memory by appropriate address. In accordance with the present invention, shared data 78 including shared files 80 and 97 and shared directory 98 are located in shared memory. [0022]: if the virtual machine (first virtual machine) is now eligible to hold the lock, then the LAF acquires the lock (step 722). The acquisition of the lock is accomplished by corresponding update to control block 58, i.e. indication that the requesting virtual machine now holds the lock and is not a waiter. Next, the LAF invokes the DAF of the requesting virtual machine to directly access the shared data by appropriate address to either read from or write to the data in shared memory 25 (step 724). Afterwards, the DAF notifies the LAF that the virtual machine has completed its access to the shared data and the LAF "releases" the lock (step 728). Then, the LAF of the requesting virtual machine completes its processing and returns control to the operating system or application of its own virtual machine (step 732). After receiving the interrupt, the idle, waiting virtual machine (step 712) will awaken and can acquire the lock at step 722. [0021]: However, if the virtual machine wants to write to the shared file, then the virtual machine will request an exclusive lock. If the request is for an exclusive lock, then decision 702 leads to decision 704. In decision 704, the LAF determines if the requested lock is currently held by another virtual machine (second virtual machine) (either in a shared or exclusive manner). If so, the exclusive lock is not available to the current requester, i.e., once the first virtual machine modifies shared data and releases the lock and requests write access to a shared file on which a second virtual machine has the lock, the first virtual machine is denied access to the shared file).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Donovan in the invention of McNeeney to include the above limitations. The motivation to do so would be to effectively and efficiently manage locks for multiple virtual machines to shared resources in shared memory of a virtual machine operating system (Donovan: [0006]).

As per claims 2 and 11, McNeeney in view of Donovan teaches: 
The electronic device according to claim 1, wherein the processor is further configured to notify the second virtual device of the modification request when the first virtual device makes the modification request for modifying the shared file (McNeeney: [0050]: When a write request is encountered during execution of the computer code, the DW Module identifies the storage location in the shared storage at which the computer code is requesting to write. At block 455, the DW Module sends a notification to the secondary VM, or hypervisor for the secondary VM, that the primary VM will overwrite data currently stored in the storage location of the shared storage. Also, [0035]).

As per claims 3 and 12, McNeeney in view of Donovan teaches:
The electronic device according to claim 1, wherein the processor is further configured to provide information about at least one of the shared file subjected to the modification request or the alternative file to the second virtual device (McNeeney: [0050]: At block 455, the DW Module sends a notification to the secondary VM, or hypervisor for the secondary VM, that the primary VM will overwrite data currently stored in the storage location of the shared storage. In one or more embodiments, the overwrite notification includes a storage location (information about the shared file) in the shared storage at which the primary VM will overwrite data. Also, [0035]).

As per claims 4 and 13, McNeeney in view of Donovan teaches:
The electronic device according to claim 1, wherein the processor is further configured to notify the second virtual device of the creation of the alternative file so that the second virtual device refers to the alternative file instead of the shared file (McNeeney: [0054]: In the event that the received message is an overwrite notification, the method continues at block 535, and the RR Module copies preexisting data from a storage location identified by the overwrite notification. At block 540, the copied existing data is stored in local storage (alternative file) for the secondary virtual machine, such as the RR data store. [0055]: it is determined that a failure message is received from the primary virtual machine. At block 555, the RR Module obtains preexisting data that has been stored in local storage since the last checkpoint. At block 560, the RR Module overwrites current data in the shared storage with the locally stored preexisting data, i.e., the secondary VM refers to the alternative file instead of the shared data).

As per claims 5 and 14, McNeeney in view of Donovan teaches:
The electronic device according to claim 1, wherein the processor is further configured to give notification so that the second virtual device refers to the alternative file when the second virtual device makes a  referral request for referring to the shared file (McNeeney: [0054]: In the event that the received message is an overwrite notification, the method continues at block 535, and the RR Module copies preexisting data from a storage location identified by the overwrite notification. At block 540, the copied existing data is stored in local storage (alternative file) for the secondary virtual machine, such as the RR data store. [0055]: it is determined that a failure message is received from the primary virtual machine. At block 555, the RR Module obtains preexisting data that has been stored in local storage since the last checkpoint. At block 560, the RR Module overwrites current data in the shared storage with the locally stored preexisting data, i.e., the secondary VM refers to the alternative file instead of the shared data).

As per claims 8 and 17, McNeeney in view of Donovan teaches:
The electronic device according to claim 1, wherein the processor is further configured to delete the shared file when the shared file is modified by the first virtual device (McNeeney: [0055]: it is determined that a failure message is received from the primary virtual machine. At block 555, the RR Module obtains preexisting data that has been stored in local storage since the last checkpoint. Those skilled in the art will appreciate that the locally stored preexisting data in the shared storage consists of data that has been overwritten by the primary virtual machine since the last checkpoint was processed. At block 560, the RR Module overwrites current data in the shared storage with the locally stored preexisting data, i.e., the shared data is overwritten (deleted)).

As per claims 9 and 18, McNeeney in view of Donovan teaches:
The electronic device according to claim 1, further comprising a communicator, wherein the processor is further configured to make a restore request for restoring the modified shared file to an outside device through the communicator, and to create the alternative file based on a restoration file received from the outside device in response to the request, when the shared file is modified (McNeeney: [0055]: it is determined that a failure message is received from the primary virtual machine. At block 555, the RR Module obtains preexisting data that has been stored in local storage since the last checkpoint. Those skilled in the art will appreciate that the locally stored preexisting data in the shared storage consists of data that has been overwritten by the primary virtual machine since the last checkpoint was processed. At block 560, the RR Module overwrites current data in the shared storage with the locally stored preexisting data).

As per claims 19 and 20, McNeeney in view of Donovan teaches:
The electronic device according to claim 1, wherein the processor is further configured to notify the second virtual device that the shared file has been modified, causing the second virtual device to selectively refer to the shared file or to the alternative file (McNeeney: [0038]: one embodiment provides that Secondary VM 266 is automatically configured to the current operating state of the primary VM 216 at each checkpoint. Thus, Hypervisor 262 receives/obtains the state information from Primary VM 216 at a first checkpoint, and Hypervisor 262 immediately configures Secondary VM 266 to a mirrored operating corresponding to the checkpoint operating state of the Primary VM 216. [0041] RR Module 288 is a utility that interfaces with DW Module 240, and receives notifications that the first machine will overwrite one or more existing data that is stored in a shared storage of Primary VM 216 and Secondary VM 266. DW Module 240 reads existing data currently stored in the storage location, and stores a copy of the existing data in a local store, such as RR Data Store 290. [0042] RR Module 288 also interfaces with Checkpoint Module 238. When Checkpoint Module 238 sends state information to the Hypervisor 262 and causes Hypervisor 262 to reconfigure Secondary VM 266, RR Module 288 removes previously copied data from RR Data Store 290. In addition, if an execution failure occurs by the Primary VM 216 during execution of Application 246A, RR Module 288 receives a notification that an execution failure has occurred. RR Module 288 retrieves data stored in RR Data Store 290 and identifies the location(s) in storage from which the data was read by using RR Mapping 292. RR Module 288 overwrites the newly written data in the storage locations identified by RR Mapping 292 with the retrieved data that was previously copied and stored in RR Data Store 290, i.e., after the data is modified the secondary VM selectively refers to the modified data (in case of a checkpoint) or to the copied data (alternative file) in case the primary VM fails).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 9582373 to Zellermayer et al: Methods and systems to limit the duration of a service interruption caused by a failed middleware application server are disclosed. One example method and system includes monitoring the operational status of a first virtual machine operating as a primary server and the operational status of a second virtual machine operating as a stand-by server and, based on the monitored operational status of the first and second virtual machines, performing a hot-swap to cause the second virtual machine to operate as the primary server and the first virtual machine to operate as the stand-by server. The first and second virtual machines are implemented on a same host processing system. After the hot-swap, the first virtual machine is restarted. In some examples, the first virtual machine and the second virtual machine are implemented on a same host processing system. Performing the hot-swap can include causing the first virtual machine to be uncoupled from a network and causing the second virtual machine to be coupled to the network. In some examples, the method also includes causing copy of a first file system used by the primary server to be stored as a second file system for use by the stand-by server.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHURI R HERZOG whose telephone number is (571)270-3359. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MADHURI R. HERZOG
Primary Examiner
Art Unit 2438



/MADHURI R HERZOG/Primary Examiner, Art Unit 2438